Title: From Alexander Hamilton to John Jay, 6 May 1794
From: Hamilton, Alexander
To: Jay, John



Philadelphia May 6. 1794
My Dear Sir

I send you herewith sundry papers and documents, which contain information that may be not useless to you in your mission.
I had wished to have found liesure to say many things to you but my occupations permit me to offer only a few loose observations.
We are both impressed equally strongly with the great importance of a right adjustment of all matters of past controversy and future good understanding with G Britain. Yet important as this object is, it will be better to do nothing than to do any thing which will not stand the test of the severest scrutiny and especially which may be construed into the relinquishment of a substantial right or interest.
The object of indemnification for the depredations committed on our Trade in consequence of the instructions of the 6th of November is very near the hearts & feelings of the people of this Country. The proceeding was an atrocious one. It would not answer in this particular to make any arrangement on the mere appearance of Indemnification. If nothing substantial can be agreed upon, it will be best to content yourself with endeavouring to dispose the British Cabinet of their own accord, to go as far as they think fit in reparations leaving the UStates at full liberty to act afterwards as they deem proper. I am however still of opinion that substantial indemnification on the principles of the instruction of January 8th may in the last resort be admissible.
What I have said goes upon the Idea of the affair of indemnification standing alone. If you can effect solid arrangements with regard to the points unexecuted of the Treaty of peace, the question of indemnification may be managed with less rigor and may be still more laxly dealt with if a truly beneficial treaty of Commerce (embracing privileges in the West India Islands) can be established. It will be worth the while of the Government of this Country, in such case, to satisfy, itself & its own citizens, who have suffered.
The principle of G Britain is that a neutral nation ought not to be permitted to carry on in time of War a commerce with a Nation at war which it could not carry on with that Nation in time of peace. It is not without importance in this question that the peace system of France allowed our vessels access to her Islands with a variety of our principal staples & allowed us to take from thence some of their products & that by frequent colonial regulations this privilege extended to almost all other articles.
The great political & commercial considerations which ought to influence the conduct of G B towards this country was familiar to you. They are strengthened by the increasing acquisitions in the West Indies, if these shall be ultimately confirmed, which seem to create an absolute dependence on us for supply.
I see not how it can be disputed with you that this Country in a commercial sense is more important to G Britain than any other. The articles she takes from us are certainly precious to her, important perhaps essential to the ordinary subsistence of her Islands—not unimportant to her own subsistence occasionally, always very important to her manufactures, and of real consequence to her revenue. As a Consumer the paper A will shew that we stand unrivalled. We now consume of her exports from a milion to [a] milion & a half Sterling more in value than any other foreign country & while the consumption of other countries from obvious causes is likely to be stationary that of this country is increasing and for a long, long, series of years, will increase rapidly. Our manufactures are no doubt progressive. But our population and means progress so much faster, that our demand for manufactured supply far outgoes the progress of our faculty to manufacture. Nor can this cease to be the case for any calculable period of time.
How unwise then in G Britain to suffer such a state of things to remain exposed to the hazard of constant interruption & derangement by not fixing on the basis of a good Treaty the principles on which it should continue?
Among the considerations which ought to lead her to a Treaty is the obtaining a renunciation of all pretension of right to sequester or confiscate debts by way of reprisal &c.—though I have no doubt this is the modern law of Nations. Yet the point of right cannot be considered so absolutely settled as not to make it interesting to fix it by Treaty.

There is a fact, which has escaped observation in this country (and which as there has existed too much disposition to convulse our Trade, I have not thought it prudent to bring into view) which it is interesting you should be apprised of. An Act of Parliament 27 George 3d Chapter 27 allows foreign European Vessels single decked & not exceeding seventy Tons burthen to carry to certain Ports in the British West Indies particular articles therein enumerated and also to take from thence certain articles.
This consequently puts an end to the question of precedent, which is so strongly urged against a departure from The British Navigation Act in our favour; since it gives the precedent of such a departure in favour of others and to our exclusion, a circumstance worthy of particular notice. Our relative situation gives us a stronger plea, for an exception in our favour, than any other Nation can urge.
In Paper B the idea of a Treaty of commerce on the footing of the statu quo for a short period (say five years) is brought into view. I should understand this as admissible only in the ⟨event of a⟩ satisfactory arrangement with regard to the points unexecuted of the Treaty of Peace.
The Navigation of the Mississippi is to us an object of immense consequence. Besides other considerations connected with it, if the Government of the UStates can procure & secure the enjoyment of it to our Western Country, it will be an infinitely strong link of Union between that Country & the Atlantic States. As its preservation will depend on the naval resources of the Atlantic States the Western country cannot but feel that this essential interest depends on its remaining firmly united with them.
If any thing could be done with G Britain to increase our chances for the speedy enjoyment of this right it would be in my judgment a very valuable ingredient in any arrangement you could make. Nor is Britain without a great interest in the Question, if the arrangement shall give to her a participation in that Navigation & a Treaty of Commerce shall admit her advantagously into this large field of commercial adventure.
May it not be possible to obtain a Guarantee of our right in this particular from G Britain on the condition of mutual enjoyment & a trade on the same terms as to our Atlantic Ports?
This is a delicate subject not well matured in my mind. It is the more delicate as there is at this moment a negotiation pending with Spain, in a position I believe not altogether unpromising, and ill use might be made of any overture or intimation on the subject. Indeed in such a posture of the thing an eventual arrangement only could be proper. I throw out the subject merely that you may contemplate it.
With the most fervent wishes for your health comfort & success   I remain Dr Sr   Your Affectionate & Obedient ser
AAA   But you will discover from your instructions that the opinion which has prevailed is that such a Treaty of commerce ought not to be concluded without previous reference here for further instruction. It is desireable however to push the British Ministry in this respect to a result that the extent of their views may be ascertained.

John Jay Esqr

